Citation Nr: 0010253	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 25, 1994 
for the grant of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1968 to April 
1972, and from May 1975 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities, and 
assigned an effective date for this total rating of February 
17, 1997.  The veteran filed a timely appeal to the effective 
date assigned.

The Board notes that in February 1999, following a hearing 
before an RO hearing officer, the RO issued a rating decision 
which granted an earlier effective date of July 25, 1994 for 
the grant of a total disability rating.  The Board notes that 
in such a claim, "the claimant will generally be presumed to 
be seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking an effective date back to 
July 1994 for the grant of a total disability rating.  On the 
contrary, he has consistently maintained that such a grant 
should be effective as of the day following his discharge 
from service in August 1991.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (1999).  
Therefore, the issue of an earlier effective date for the 
grant of a total rating for compensation based on individual 
unemployability due to service-connected disabilities remains 
in appellate status.







FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The evidence shows that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities as of June 14, 1994, the 
date of receipt of his claim for this benefit.


CONCLUSION OF LAW

The criteria for an effective date of June 14, 1994 for a 
grant of total rating for compensation based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date for the grant of a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities is plausible or capable 
of substantiation and is thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

In reviewing the veteran's claims file, the Board notes that 
the RO's grant of service connection for multiple sclerosis, 
and its grant of a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities which was contingent upon this grant, was made 
on a presumptive basis, rather than a direct basis.  
Specifically, the grant of service connection for multiple 
sclerosis was made under the provisions of §§ 3.307 and 
3.309, which, when read together, provide that certain 
chronic diseases, including multiple sclerosis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a certain time limit 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). Service connection is established for 
multiple sclerosis, as this condition has 
been diagnosed within the regulatory 
seven year presumptive period following 
military service.  Service connection may 
be granted for specific diseases or 
conditions which are presumed to have 
been caused by service if manifested to a 
compensable degree following military 
discharge.  Although not shown in 
service, service connection for multiple 
sclerosis has been granted on the basis 
of [this] presumption.

Therefore, the Board finds that, in determining the effective 
date of the RO's award of a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities, the effective date regulations pertaining to 
presumptive service connection are for application.

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a presumptive basis, 
shall be the date entitlement arose, if the claim is received 
within one year after separation from active duty service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).

A review of the veteran's claims file reveals that the 
history of the veteran's claim, as well the medical history 
leading to his eventual diagnosis of multiple sclerosis, is 
rather complex and convoluted.  Basically, however, the 
starting point in this analysis is to determine the date the 
veteran's claim was received.  A review of the record reveals 
no correspondence which could be construed as a claim for 
service connection for multiple sclerosis or for a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities within one year of the 
veteran's separation from active duty on August 31, 1991.  
Thus, regardless of the strengths of the veteran's arguments 
that his multiple sclerosis was manifest at that time, his 
claim for an effective date of the date following discharge 
from service must fail.

The Board's analysis must therefore turn to a determination 
of the date of receipt of the veteran's claim for these 
benefits.  In this regard, the Board notes that the effective 
date for the grant of the veteran's multiple sclerosis, and, 
therefore, the grant of a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities, was originally set as February 17, 1997, the 
date the veteran was admitted to a VA medical center which 
performed testing on the veteran, resulting in the first 
actual diagnosis of multiple sclerosis.

However, an earlier effective date was subsequently granted 
by the RO in a rating decision dated in February 1999, which 
implemented a hearing officer's decision.  In this decision, 
the RO noted that at the time of a hearing before an RO 
hearing officer in January 1999, the veteran stated that his 
symptoms of multiple sclerosis began in 1993.  The RO also 
noted that the first findings of left leg impairment, which 
was later determined to stem from multiple sclerosis, was 
first shown on July 25, 1994, in a VA outpatient treatment 
report.  The RO further indicated that "[o]f particular 
importance is the fact that in 1994 the veteran had filed a 
claim for increased compensation which was not finalized 
until the recent decision.  Therefore, the additional claim 
for multiple sclerosis and for individual unemployability 
must be considered as part of the pending 1994 claim."  
Since July 25, 1994 was the earliest date that service 
connection for multiple sclerosis could be granted, the RO 
also determined that that date was the first date that the 
minimum percentage evaluation for consideration of individual 
unemployability was met.  Therefore, the earliest possible 
date for the grant of a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities was determined to be July 25, 1994, and this was 
the effective date assigned.

In reviewing the record, the Board observes that the only 
pending claim for benefits in 1994 was a claim received by VA 
on June 14, 1994, in which the veteran requested a 
"reevaluation of my service connected back injury because it 
has wors[]en[ed]."  The hearing officer evidently determined 
that this claim raised implied claims for service connection 
for multiple sclerosis and a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities, since the basis for the veteran's claim for an 
increased rating was primarily left lower extremity weakness 
and incoordination, which was later determined to be a 
manifestation of multiple sclerosis.  Although the hearing 
officer's determination clearly stemmed from a rather broad 
and generous reading of the June 14, 1994 claim, which never 
mentioned multiple sclerosis or a total disability rating, 
the Board nevertheless finds that this determination was 
reasonable, and thus finds that the veteran's claims for 
service connection for multiple sclerosis and a total rating 
for compensation based on individual unemployability due to 
service-connected disabilities were received on June 14, 
1994.

The hearing officer then determined that the first date that 
symptoms which later were attributed to multiple sclerosis 
were shown by the record was on July 25, 1994, at which time 
the veteran was treated for left leg weakness and his ankle 
giving out.  Since the relevant effective date regulation 
states that the effective date shall be the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later, the RO assigned the later date of July 25, 1994 as the 
effective date.

However, the Board notes that at the same time the veteran's 
June 14, 1994 claim was received by VA, outpatient treatment 
records dated in June 1994 from Wright-Patterson Air Force 
Base were also received.  These records indicated that the 
veteran was treated for complaints of "weakness in the left 
lower extremity after prolonged standing, bending - reaching 
- twisting - lifting stressors," and that his left leg had 
"given out" on him while standing in the past.  Examination 
results revealed that the veteran was unable to toe or heel 
walk on the left lower extremity at all, and that he favored 
the left lower extremity when squatting or arising.  He also 
had weakness to flexion and extension of the left five toes, 
and straight leg raising was limited by weakness at 30 
degrees on the left, but was negative on the right.  The 
Board finds that these records do not differ substantially in 
terms of complaints or findings from the July 25, 1994 VA 
treatment records.  Indeed, they concern essentially the same 
complaints and findings of left leg weakness with ankle and 
leg incoordination and "giving out."  As such, the Board 
finds that these records indicate manifestations of multiple 
sclerosis, and an effective date of June 14, 1994 for the 
grant of multiple sclerosis, and, by extension, a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities, is warranted.  
Although normally the effective date is the later of the date 
of receipt of the claim or the date entitlement arose, in 
this case these two dates are identical - i.e., June 14, 
1994.

The Board has considered whether the veteran is entitled to 
an effective date earlier than June 14, 1994.  However, there 
are no earlier claims which could reasonably be construed as 
claims for service connection for multiple sclerosis or a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities.  
Furthermore, even if medical records received prior to June 
14, 1994 showed evidence of multiple sclerosis symptoms, as 
alleged by the veteran, a date earlier than June 14, 1994 
could not be assigned, since the effective date is the later 
of the date of receipt of the claim or the date entitlement 
arose.  

Finally, as a practical matter, the Board notes that, 
regardless of effective date regulations, there is simply no 
evidence that the veteran was unemployable due to service-
connected disabilities either during service, or after 
service prior to 1994.  On the contrary, during the veteran's 
testimony before an RO hearing officer in January 1999, and 
again before the undersigned Board Member in February 2000, 
he stated that he was able to adequately carry out his duties 
up to the date of his discharge from the military, and was 
discharged due to longevity, not due to disability.  He also 
stated that the only symptom which he suffered from in the 
military which he later attributed to his multiple sclerosis 
was ankle twitching and turning, which gave out approximately 
once per week.  In addition, he stated that he had held 
approximately 20 jobs from the time of his discharge from 
service until 1994, and that all of these jobs ended when he 
was let go by the employer after 3 or 4 weeks.  However, he 
stated that he was never told why he was let go from these 
jobs, and that he never noticed any leg problems or other 
physical problems while working in these jobs.  Furthermore, 
he stated that he never missed a day of work due to his 
disabilities.  

Therefore, the Board finds that an effective date earlier 
than June 14, 1994 is not warranted.


ORDER

An effective date of June 14, 1994 for the assignment of a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
granted.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


